Exhibit 2.1 EXECUTION COPY AGREEMENT AND PLAN OF MERGER BY AND BETWEEN THE PNC FINANCIAL SERVICES GROUP, INC. AND YARDVILLE NATIONAL BANCORP JUNE 6, 2007 TABLE OF CONTENTS ARTICLE 1CERTAIN DEFINITIONS 1 Section 1.1.Certain Definitions 1 ARTICLE 2THE MERGER 10 Section 2.1.Merger 10 Section 2.2.Effective Time 10 Section 2.3.Certificate of Incorporation and Bylaws 10 Section 2.4.Directors and Officers of Surviving Corporation 10 Section 2.5.Effects of the Merger 11 Section 2.6.Bank Merger 11 Section 2.7.Tax Consequences 11 Section 2.8.Additional Actions 11 ARTICLE 3CONVERSION OF SHARES; DELIVERY OF MERGER CONSIDERATION 11 Section 3.1.Conversion of Yardville Common Stock; MergerConsideration 11 Section 3.2.Procedures for Exchange of Yardville Common Stock 14 Section 3.3.Treatment of Yardville Options 17 Section 3.4.Reservation of Shares 17 ARTICLE 4REPRESENTATIONS AND WARRANTIES OF YARDVILLE 18 Section 4.1.Standard 18 Section 4.2.Organization 18 Section 4.3.Capitalization 19 Section 4.4.Authority; No Violation 20 Section 4.5.Consents 20 Section 4.6.Financial Statements/Regulatory Reports 21 Section 4.7.Taxes 22 Section 4.8.No Material Adverse Effect 22 Section 4.9.Material Contracts; Leases; Defaults 23 Section 4.10.Ownership of Property; Insurance Coverage 25 Section 4.11.Legal Proceedings 26 Section 4.12.Compliance With Applicable Law 26 Section 4.13.Employee Benefit Plans 27 Section 4.14.Brokers, Finders and Financial Advisors 29 Section 4.15.Environmental Matters 29 Section 4.16.Loan Portfolio 31 Section 4.17.Securities Documents 32 Section 4.18.Related Party Transactions 33 Section 4.19.Deposits 33 Section 4.20.Anti-takeover Provisions Inapplicable; Required Vote 33 Section 4.21.Registration Obligations 33 Section 4.22.Risk Management Instruments 34 Section 4.23.Fairness Opinion 34 i Section 4.24.Trust Accounts 34 Section 4.25.Intellectual Property 34 Section 4.26.Labor Matters 35 Section 4.27.Internal Controls 35 Section 4.28.Yardville Warrants 36 Section 4.29.Yardville Information Supplied 36 Section 4.30.No Dissenters Rights 36 ARTICLE 5REPRESENTATIONS AND WARRANTIES OF ACQUIRER 36 Section 5.1.Standard 36 Section 5.2.Organization 37 Section 5.3.Capitalization 37 Section 5.4.Authority; No Violation 38 Section 5.5.Consents 38 Section 5.6.Availability of Funds 39 Section 5.7.Financial Statements/Regulatory Report 39 Section 5.8.Taxes 40 Section 5.9.No Material Adverse Effect 40 Section 5.10.Ownership of Property 40 Section 5.11.Legal Proceedings 41 Section 5.12.Compliance With Applicable Law 41 Section 5.13.Environmental Matters 42 Section 5.14.Securities Documents 43 Section 5.15.Brokers, Finders and Financial Advisors 43 Section 5.16.Acquirer Common Stock 43 Section 5.17.Reserved 43 Section 5.18.Acquirer Information Supplied 43 Section 5.19.Internal Controls 43 ARTICLE 6COVENANTS OF YARDVILLE 44 Section 6.1.Conduct of Business 44 Section 6.2.Current Information 48 Section 6.3.Access to Properties and Records 49 Section 6.4.Financial and Other Statements 50 Section 6.5.Maintenance of Insurance 50 Section 6.6.Disclosure Supplements 50 Section 6.7.Consents and Approvals of Third Parties 51 Section 6.8.All Reasonable Best Efforts 51 Section 6.9.Failure to Fulfill Conditions 51 Section 6.10.No Solicitation 51 Section 6.11.Reserves and Merger-Related Costs 53 Section 6.12.Takeover Laws 53 Section 6.13.Yardville Warrants 53 ARTICLE 7COVENANTS OF ACQUIRER 54 Section 7.1.Conduct of Business 54 Section 7.2.Current Information 54 Section 7.3.Financial and Other Statements 54 Section 7.4.Disclosure Supplements 54 Section 7.5.Consents and Approvals of Third Parties 55 Section 7.6.All Reasonable Best Efforts 55 Section 7.7.Failure to Fulfill Conditions 55 Section 7.8.Employee Benefits 55 Section 7.9.Directors and Officers Indemnification and Insurance 56 Section 7.10.Stock Listing 58 Section 7.11.Stock Reserve 58 Section 7.12.Section 16(b) Exemption 58 ARTICLE 8REGULATORY AND OTHER MATTERS 58 Section 8.1.Yardville Stockholders Meeting 58 Section 8.2.Proxy Statement-Prospectus 59 Section 8.3.Regulatory Approvals 60 Section 8.4.Affiliates 61 Section 8.5.Yardville Trust Preferred Securities 61 ARTICLE 9CLOSING CONDITIONS 61 Section 9.1.Conditions to Each Party’s Obligations under this Agreement 61 Section 9.2.Conditions to the Obligations of Acquirer under thisAgreement 62 Section 9.3.Conditions to the Obligations of Yardville under thisAgreement 63 ARTICLE 10THE CLOSING 63 Section 10.1.Time and Place 63 Section 10.2.Deliveries at the Pre-Closing and the Closing 63 ARTICLE 11TERMINATION, AMENDMENT AND WAIVER 64 Section 11.1.Termination 64 Section 11.2.Effect of Termination 66 Section 11.3.Amendment, Extension and Waiver 67 ARTICLE 12MISCELLANEOUS 68 Section 12.1.Confidentiality 68 Section 12.2.Public Announcements 68 Section 12.3.Survival 68 Section 12.4.Notices 68 Section 12.5.Parties in Interest 68 Section 12.6.Complete Agreement 69 Section 12.7.Counterparts 69 Section 12.8.Severability 70 Section 12.9.Governing Law 70 Section 12.10.Interpretation 70 Section 12.11.Covenants with Respect to Subsidiaries and Affiliates 70 Section 12.12.Waiver of Jury Trial 70 Section 12.13.Specific Performance 70 ii Exhibit AForm of Voting Agreement Exhibit BAffiliates Agreement Exhibit CIndex Group Members and Weights iii AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of June 6, 2007, is by and between The PNC Financial Services Group, Inc., a Pennsylvania corporation (“Acquirer”), and Yardville National Bancorp, a New Jersey corporation (“Yardville”). RECITALS WHEREAS, the Board of Directors of each of Acquirer and Yardville (i) has determined that this Agreement and the business combination and related transactions contemplated hereby are in the best interests of their respective companies and stockholders and (ii) has adopted a resolution approving this Agreement and declaring its advisability; and WHEREAS, in accordance with the terms of this Agreement, Yardville will merge with and into Acquirer (the “Merger”); and WHEREAS, as a condition to the willingness of Acquirer to enter into this Agreement, each director and the executive officers of Yardville identified on YARDVILLE DISCLOSURE SCHEDULE 1 has entered into a Voting Agreement, substantially in the form of Exhibit A hereto, dated as of the date hereof, with Acquirer (the “Voting Agreement”), pursuant to which each such director and executive officer has agreed, among other things, to vote all shares of common stock of Yardville owned by such person in favor of the approval of this Agreement and the transactions contemplated hereby, upon the terms and subject to the conditions set forth in such Voting Agreement; and WHEREAS, the parties intend the Merger to qualify as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”); and WHEREAS, the parties desire to make certain representations, warranties and agreements in connection with the business transactions described in this Agreement and to prescribe certain conditions thereto. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements herein contained, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE 1 CERTAIN DEFINITIONS Section 1.1.Certain Definitions. As used in this Agreement, the following terms have the following meanings. “Acquirer” has the meaning set forth in the preamble to this Agreement. “Acquirer Average Price” has the meaning set forth in Section 11.1.9. “Acquirer Bank” means PNC Bank, National Association, a national banking association. “Acquirer Capitalization Date” has the meaning set forth in Section 5.3. “Acquirer Closing Price” means the average, rounded to the nearest one tenth of a cent, of the closing sale prices of Acquirer Common Stock on the Stock Exchange as reported by The Wall Street Journal for the five trading days immediately preceding the date of the Effective Time. “Acquirer Common Stock” means the common stock, par value $5.00 per share, of Acquirer. “ACQUIRER DISCLOSURE SCHEDULE” means a written disclosure schedule delivered by Acquirer to Yardville prior to the execution and delivery hereof specifically referring to the appropriate section of this Agreement. “Acquirer Fee” has the meaning set forth in Section 11.2.2. “Acquirer Financial Statements” means the (i) the audited consolidated statements of financial condition (including related notes and schedules) of Acquirer as of December 31, 2006 and 2005 and the consolidated statements of income, changes in stockholders’ equity and cash flows (including related notes and schedules, if any) of Acquirer for each of the three years ended December 31, 2006, 2005 and 2004, as set forth in Acquirer’s Annual Report on Form 10-K for the year ended December 31, 2006, and (ii)the unaudited interim consolidated financial statements of Acquirer as of the end of each calendar quarter following December 31, 2006, and for the periods then ended, as filed by Acquirer in its Securities Documents. “Acquirer Permitted Encumbrances” has the meaning set forth in Section 5.10. “Acquirer Preferred Stock” has the meaning set forth in Section 5.3. “Acquirer Ratio” has the meaning set forth in Section 11.1.9. “Acquirer Regulatory Agreement” has the meaning set forth in Section 5.12.3. “Acquirer Regulatory Reports” means the reports of Acquirer and Acquirer Bank and accompanying schedules, as filed with any Bank Regulator, for each calendar quarter beginning with the quarter ended December 31, 2004 through the Closing Date. “Acquirer Series A Preferred Stock” has the meaning set forth in Section 5.3.1. “Acquirer Series B Preferred Stock” has the meaning set forth in Section 5.3.1. “Acquirer Series C Preferred Stock” has the meaning set forth in Section 5.3.1. “Acquirer Series D Preferred Stock” has the meaning set forth in Section 5.3.1. “Acquirer Series H Preferred Stock” has the meaning set forth in Section 5.3.1. “Acquirer Series I Preferred Stock” has the meaning set forth in Section 5.3.1. “Acquirer Stock Benefit Plans” means those stock benefit plans identified in the Exhibits to Acquirer’s Form 10-K for the year ended December 31, 2006. “Acquisition Proposal” has the meaning set forth in Section 6.10. 2 “Affiliate” means any Person who directly, or indirectly, through one or more intermediaries, controls, or is controlled by, or is under common control with, such Person and, without limiting the generality of the foregoing, includes any executive officer or director of such Person and any Affiliate of such executive officer or director. “Agency” has the meaning set forth in Section 4.16.6. “Agreement” has the meaning set forth in the preamble to this Agreement. “Average Index Value” has the meaning set forth in Section 11.1.9. “Bank Merger” has the meaning set forth in Section 2.6.1. “Bank Regulator” means any Federal or state banking regulator, including but not limited to the Federal Reserve, the FDIC and the OCC, which regulates the banking subsidiaries of Acquirer or Yardville, or any of their respective holding companies or subsidiaries, as the case may be. “BHCA” means the Bank Holding Company Act of 1956, as amended. “Cash Component” shall mean $156,455,236. “Cash Consideration” has the meaning set forth in Section 3.1.3. “Cash Conversion Number” has the meaning set forth in Section 3.1.6(a). “Cash Election” has the meaning set forth in Section 3.1.3. “Cash Election Number” has the meaning set forth in Section 3.1.6(b)(i). “Cash Election Shares” has the meaning set forth in Section 3.1.3. “Certificate” means each certificate evidencing shares of Yardville Common Stock. “Claim” has the meaning set forth in Section 7.9.2. “Closing Date” has the meaning set forth in Section 2.2. “Closing” has the meaning set forth in Section 2.2. “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended. “Code” has the meaning set forth in the Recitals to this Agreement. “Confidentiality Agreement” means the confidentiality agreement referred to in Section 12.1. “Continuing Employees” has the meaning set forth in Section 7.8.2. “CRA” has the meaning set forth in Section 4.12.3. “DPC Common Shares” has the meaning set forth in Section 3.1.2. 3 “Defined Benefit Plan” means a defined benefit plan within the meaning of Section 3(35) of ERISA. “Determination Date” has the meaning set forth in Section 11.1.9. “Determination Date Value” has the meaning set forth in Section 11.1.9. “Effective Time” has the meaning set forth in Section 2.2. “Election Deadline” has the meaning set forth in Section 3.2.1(d). “Environmental Laws” means any applicable Federal, state or local law, statute, ordinance, rule, regulation, code, license, permit, authorization, approval, consent, order, judgment, decree, injunction or agreement with any governmental entity relating to (1) the protection, preservation or restoration of the environment (including, without limitation, air, water vapor, surface water, groundwater, drinking water supply, surface soil, subsurface soil, plant and animal life or any other natural resource), and/or (2) the use, storage, recycling, treatment, generation, transportation, processing, handling, labeling, production, release or disposal of Materials of Environmental Concern.The term Environmental Law includes without limitation (a) the Comprehensive Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C. §9601, et seq.; the Resource Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et seq.; the Clean Air Act, as amended, 42 U.S.C. §7401, et seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C. §1251, et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C. §2601, et seq.; the Emergency Planning and Community Right to Know Act, 42 U.S.C. §11001, et seq.; the Safe Drinking Water Act, 42 U.S.C. §300f, et seq.; and all comparable state and local laws, and (b) any common law (including without limitation common law that may impose strict liability) that may impose liability or obligations for injuries or damages due to the presence of or exposure to any Materials of Environmental Concern. “ERISA Affiliate Plan” means any bonus, incentive, deferred compensation, pension, retirement, profit-sharing, thrift, savings, employee stock ownership, stock bonus, stock purchase, restricted stock, stock option, stock appreciation, phantom stock, severance, welfare benefit plans, fringe benefit plans, employment, severance and change in control agreements and all other material benefit practices, policies and arrangements maintained by an ERISA Affiliate in which any employee or former employee, consultant or former consultant or director or former director of any ERISA Affiliate participates or to which any such employee, consultant or director is a party or is otherwise entitled to receive benefits. “ERISA Affiliate” means, with respect to any Person, (i) a member of any “controlled group” (as defined in Section 414(b) of the Code) of which such Person is a member, (ii) a trade or business, whether or not incorporated, under common control (within the meaning of Section 414(c) of the Code) with such Person, or (iii) a member of any affiliated service group (within the meaning of Section 414(m) of the Code) of which such Person is a member. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Exchange Agent” means such bank or trust company or other agent designated by Acquirer, and reasonably acceptable to Yardville, which shall act as agent for Acquirer in connection with the exchange procedures for converting shares of Yardville Common Stock evidenced by Certificates into the Merger Consideration. 4 “Exchange Agent Agreement” has the meaning set forth in Section 3.2.1. “Exchange Fund” has the meaning set forth in Section 3.2.2. “Exchange Ratio” shall mean the quotient, rounded to the nearest one ten thousandth, of (A) the Per Share Amount divided by (B) the Acquirer Closing Price. “FDIC” means the Federal Deposit Insurance Corporation. “Federal Reserve” means the Board of Governors of the Federal Reserve System. “FHLB” means the Federal Home Loan Bank. “Final Price” has the meaning set forth in Section 11.1.9. “Form of Election” has the meaning set forth in Section 3.2.1(b). “GAAP” means accounting principles generally accepted in the United States of America. “Governmental Entity” means any Federal or state court, administrative agency or commission or self-regulatory authority or other governmental authority or instrumentality. “Holder” has the meaning set forth in Section 3.2.1. “Indemnified Liabilities” has the meaning set forth in Section 7.9.2. “Indemnified Party” has the meaning set forth in Section 7.9.2. “Index Group” has the meaning set forth in Section 11.1.9. “Index Ratio” has the meaning set forth in Section 11.1.9. “Initial Index Price” has the meaning set forth in Section 11.1.9. “Initial Value” has the meaning set forth in Section 11.1.9. “Intellectual Property” means trademarks, service marks, brand names, certification marks, trade dress and other indications of origin, the goodwill associated with the foregoing and registrations in any jurisdiction of, and applications in any jurisdiction to register, the foregoing, including any extension, modification or renewal of any such registration or application; inventions, discoveries and ideas, whether patentable or not, in any jurisdiction; patents, applications for patents (including divisions, continuations, continuations in part and renewal applications), and any renewals, extensions or reissues thereof, in any jurisdiction; nonpublic information, trade secrets and confidential information and rights in any jurisdiction to limit the use or disclosure thereof by any Person; writings and other works, whether copyrightable or not, in any jurisdiction; and registrations or applications for registration of copyrights in any jurisdiction, and any renewals or extensions thereof; and any similar intellectual property or proprietary rights. “IRS” means the United States Internal Revenue Service. 5 “Knowledge” means (i) with respect to Yardville, with respect to the matter in question, that any of Yardville’s Chief Executive Officer, President and Chief Operating Officer, Chief Financial Officer, and Chief Legal Officer has actual knowledge of such matter and (ii) with respect to Acquirer, with respect to the matter in question, that any of Acquirer’s Chief Executive Officer, Chief Financial Officer and General Counsel has actual knowledge of such matter. “Letter of Transmittal” has the meaning set forth in Section 3.2.3(a). “Loan Property” has the meaning set forth in Section 4.15.2. “Loans” has the meaning set forth in Section 4.16.4. “Material Adverse Effect” means, with respect to Acquirer, Yardville or the Surviving Corporation, respectively, any effect that is material and adverse to (i) the financial condition, results of operations or business of such party and its Subsidiaries taken as a whole; provided that, with respect to this clause (i), “Material Adverse Effect” shall not be deemed to include the impact of any of the following: (a) changes, after the date hereof, in laws, rules or regulations or interpretations thereof by courts or Governmental Entities of general applicability to banking or bank holding company businesses, but not uniquely relating to such party, (b)changes, after the date hereof, in general economic conditions, including changes in prevailing interest rates, affecting banking or bank holding company businesses generally except to the extent that such changes have a disproportionate adverse effect on such party (c) changes in GAAP or regulatory accounting principles after the date hereof generally applicable to banks or savings institutions and their holding companies, but not uniquely relating to such party, (d) actions and omissions of a party hereto (or any of its Subsidiaries) taken with the prior written consent of the other party or to the extent expressly permitted or required by the specific terms of this Agreement, (e) the engagement by the United States in hostilities, whether or not pursuant to the declaration of a national emergency or war, or the occurrence, after the date hereof, of any military or terrorist attack upon or within the United States, or any of its territories, possessions or diplomatic or consular offices or upon any military installation, equipment or personnel of the United States, except to the extent that such engagement or occurrence has a disproportionate adverse effect on such party, and (f) the announcement of this Agreement and of the transactions contemplated by this Agreement, or (ii) the ability of such party to timely consummate the transactions contemplated by this Agreement. “Materially Burdensome Regulatory Condition” has the meaning set forth in Section 8.3. “Materials of Environmental Concern” means pollutants, contaminants, wastes, toxic substances, petroleum and petroleum products, and any other materials regulated under Environmental Laws. “Maximum Amount” has the meaning set forth in Section 7.9.1. “Merger Consideration” has the meaning set forth in Section 3.1.3. “Merger Registration Statement” means the registration statement, together with all amendments, filed with the SEC under the Securities Act for the purpose of registering shares of Acquirer Common Stock to be offered to holders of Yardville Common Stock in connection with the Merger. “Merger” has the meaning set forth in the Recitals to this Agreement. “NASDAQ” means The NASDAQ Stock Market, LLC. 6 “NJBCA” means the New Jersey Business Corporation Act, as amended. “Non-Election Shares” has the meaning set forth in Section 3.1.3. “OCC” means the Office of the Comptroller of the Currency. “Operative Documents” has the meaning set forth in Section 8.5.2. “Participation Facility” has the meaning set forth in Section 4.15.2. “PBCL” means the Business Corporation Law of the Commonwealth of Pennsylvania, as amended. “Pension Plan” has the meaning set forth in Section 4.13.2. “Per Share Amount” shall mean the sum, rounded to the nearest one-tenth of a cent, of (A) $14.00 plus (B) the product, rounded to the nearest one tenth of a cent, of 0.2923 (the “Share Ratio”) times the Acquirer Closing Price. “Person” means any individual, corporation, partnership, joint venture, organization, association, trust, other entity or “group” (as that term is defined under the Exchange Act). “Pre-Closing” has the meaning set forth in Section 10.1. “Proxy Statement-Prospectus” has the meaning set forth in Section 8.2.1. “Regulatory Approvals” means the approvals of all Bank Regulators that are necessary in connection with the consummation of the Merger, the Bank Merger and the related transactions contemplated by this Agreement and the Bank Merger. “Rights” means warrants, options, calls, rights, subscriptions, convertible securities, stock appreciation rights and other arrangements or commitments which obligate an entity to issue or dispose of, or make any payment based on, any of its capital stock, preferred stock, Voting Debt or other ownership interests or which provide for compensation based on the equity appreciation of its capital stock. “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002. “SEC” means the Securities and Exchange Commission. “Securities Act” means the Securities Act of 1933, as amended. “Securities Documents” means all reports, offering circulars, proxy statements, registration statements and all similar documents filed, required to be filed or furnished, pursuant to the Securities Laws. “Securities Laws” means the Securities Act; the Exchange Act; the Investment Company Act of 1940, as amended; the Investment Advisers Act of 1940, as amended; the Trust Indenture Act of 1939, as amended; and, with respect to each of the foregoing, the rules and regulations of the SEC promulgated thereunder. “Shortfall Number” has the meaning set forth in Section 3.1.6(b)(ii). 7 “Stock Consideration” shall have the meaning set forth in Section 3.1.3. “Stock Election” has the meaning set forth in Section 3.1.3. “Stock Election Shares” has the meaning set forth in Section 3.1.3. “Stock Exchange” means New York Stock Exchange. “Subsidiary” means any entity, of which 50% or more of its economic ownership interests are owned either directly or indirectly by Acquirer or Yardville, as applicable. “Superior Proposal” has the meaning set forth in Section 6.10. “Surviving Corporation” has the meaning set forth in Section 2.1.1. “Takeover Laws” shall have the meaning set forth in Section 4.20.1. “Tax” means (i) all federal, state, local, and foreign income, excise, gross receipts, ad valorem, profits, gains, property, capital, sales, transfer, use, license, payroll, employment, social security, severance, unemployment, withholding, duties, excise, windfall profits, intangibles, franchise, backup withholding, value added, alternative or add-on minimum, estimated and other taxes, charges, levies or like assessments together with all penalties and additions to tax and interest thereon and (ii) any liability for Taxes described in clause (i) above under Treasury Regulation Section 1.1502-6 (or any similar provision of state, local or foreign law). “Tax Return” means any return, report or declaration, including information returns, filed or required to be filed with respect to Taxes (including any amended return). “Termination Date” means March 31, 2008. “Treasury Stock” has the meaning set forth in Section 4.3.1. “Trust Account Common Shares” has the meaning set forth in Section 3.1.2. “USA Patriot Act” has the meaning set forth in Section 4.12.1. “Voting Agreement” has the meaning set forth in the Recitals to this Agreement. “Voting Debt” means any bonds, debentures, notes or other indebtedness having the right to vote on any matters on which stockholders may vote. “Yardville” has the meaning set forth in the preamble to this Agreement, with its principal executive offices located at 2465 Kuser Road, Hamilton, New Jersey 08690. “Yardville Bank” means The Yardville National Bank, a wholly owned national bank subsidiary of Yardville that is chartered under the laws of the United States of America, with its principal executive offices at 2465 Kuser Road, Hamilton, New Jersey 08690. “Yardville Common Stock” means the common stock, no par value, of Yardville. “Yardville Compensation and Benefit Plans” has the meaning set forth in Section 4.13.1. 8 “YARDVILLE DISCLOSURE SCHEDULE” means a written disclosure schedule delivered by Yardville to Acquirer prior to the execution and delivery hereof specifically referring to the appropriate section of this Agreement. “Yardville Financial Statements” means (i) the audited consolidated statements of financial condition (including related notes and schedules, if any) of Yardville as of December 31, 2006 and 2005 and the consolidated statements of income, changes in stockholders’ equity and cash flows (including related notes and schedules, if any) of Yardville for each of the three years ended December 31, 2006, 2005 and 2004, as set forth in Yardville’s Annual Report on Form 10-K for the year ended December 31, 2006, and (ii) the unaudited interim consolidated financial statements of Yardville as of the end of each calendar quarter following December 31, 2006, and for the periods then ended, as filed by Yardville in its Securities Documents. “Yardville Insiders” has the meaning set forth in Section 7.12. “Yardville Option” means an option to purchase shares of Yardville Common Stock granted pursuant to a Yardville Option Plan and as set forth in YARDVILLE DISCLOSURE SCHEDULE 4.3.1. “Yardville Option Plans” means the 1988 Stock Option Plan, the 1997 Stock Option Plan, the Yardville National Bancorp 2003 Stock Option Plan for Non-Employee Directors and the 2005 Equity Incentive Plan, and any amendments thereto. “Yardville Permitted Encumbrances” has the meaning set forth in Section 4.10.1. “Yardville Preferred Stock” has the meaning set forth in Section 4.3.1. “Yardville Regulatory Agreement” has the meaning set forth in Section 4.12.3. “Yardville Regulatory Reports” means the reports of Yardville and Yardville Bank and accompanying schedules, as filed with any Bank Regulator, for each calendar quarter beginning with the quarter ended December 31, 2004 through the Closing Date. “Yardville Section 16 Information” has the meaning set forth in Section 7.12. “Yardville Stockholders Meeting” has the meaning set forth in Section 8.1.1. “Yardville Trust” means each of the following statutory business trust subsidiaries of Yardville:Yardville Capital Trust, Yardville Capital Trust II, Yardville Capital Trust III, Yardville Capital Trust IV, Yardville Capital Trust V, and Yardville Capital Trust VI, collectively the “Yardville Trusts.” “Yardville Trust Preferred Securities” means the trust preferred securities issued by the Yardville Trusts and the related subordinated debentures issued by Yardville. “Yardville Warrants” has the meaning set forth in Section 4.3.1. Other capitalized terms used herein are defined elsewhere in this Agreement. 9 ARTICLE 2 THE MERGER Section 2.1.Merger 2.1.1.Subject to the terms and conditions of this Agreement, in accordance with the PBCL and NJBCA, at the Effective Time: (a) Yardville shall merge with and into Acquirer, with Acquirer as the resulting or surviving corporation (the “Surviving Corporation”), and (b) the separate corporate existence of Yardville shall cease and all of the rights, privileges, powers, franchises, properties, assets, liabilities and obligations of Yardville shall be vested in and assumed by Acquirer in accordance with Section 10-6 of the NJBCA. 2.1.2.Acquirer may at any time change the method of effecting the combination (including by providing for the merger of Yardville and a wholly owned subsidiary of Acquirer) if and to the extent requested by Acquirer and consented to by Yardville (such consent not to be unreasonably withheld or delayed); provided, however, that no such change shall (i) alter or change the amount or kind of the Merger Consideration provided for in this Agreement, (ii) adversely affect the Tax treatment of Yardville’s stockholders as a result of receiving the Merger Consideration or the Tax treatment of either party pursuant to this Agreement or (iii) materially impede or delay consummation of the transactions contemplated by this Agreement. Section 2.2.Effective Time. The Closing shall occur no later than five (5) business days following the satisfaction or waiver (subject to applicable law) of the latest to occur of the conditions set forth in Article IX (other than those conditions that by their nature are to be satisfied or waived at the Closing but subject to satisfaction thereof); or at such other date or time upon which Acquirer and Yardville mutually agree (the “Closing”).If the conditions set forth in Article IX are first satisfied or waived during the two weeks immediately prior to the end of a fiscal quarter of Acquirer, then Acquirer may postpone the Closing until the first full week after the end of that fiscal quarter.The Merger shall be effected by the filing of a Certificate of Merger with the Department of State of the Commonwealth of Pennsylvania and by the filing of a Certificate of Merger with the New Jersey Office of the State Treasurer, on the day of the Closing (the “Closing Date”).The “Effective Time” means the later of the date and time specified in the Certificate of Merger to be filed with the Department of State of the Commonwealth of Pennsylvania and in the Certificate of Merger to be filed with the New Jersey Office of the State Treasurer. Section 2.3.Certificate of Incorporation and Bylaws. The Certificate of Incorporation and Bylaws of Acquirer as in effect immediately prior to the Effective Time shall be the Certificate of Incorporation and Bylaws of the Surviving Corporation, until thereafter amended as provided therein and by applicable law. Section 2.4.Directors and Officers of Surviving Corporation. The directors of Acquirer immediately prior to the Effective Time shall be the directors of the Surviving Corporation, each to hold office in accordance with the Certificate of Incorporation and Bylaws of the Surviving Corporation.The officers of Acquirer immediately prior to the Effective Time shall be the officers of Surviving Corporation, in each case until their respective successors are duly elected or appointed and qualified. 10 Section 2.5.Effects of the Merger. At and after the Effective Time, the Merger shall have the effects as set forth in the PBCL and the NJBCA. Section 2.6.Bank Merger. 2.6.1.Concurrently with or as soon as practicable after the execution and delivery of this Agreement, Yardville Bank and Acquirer Bank shall enter into an agreement, pursuant to which Yardville Bank will merge with and into Acquirer Bank (the “Bank Merger”).The parties intend that the Bank Merger will become effective simultaneously with or immediately following the Effective Time. 2.6.2.Notwithstanding Section 2.6.1, if Acquirer requests in writing that the Bank Merger be delayed so that it would not become effective simultaneously with or immediately following the Effective Time, Yardville shall agree to such delay and cooperate to permit a merger of Yardville Bank and Acquirer Bank at such later time, and any provisions of this Agreement inconsistent with such timing shall be deemed amended as appropriate to reflect such timing. Section 2.7.Tax Consequences. It is intended that the Merger shall constitute a reorganization within the meaning of Section 368(a) of the Code, and that this Agreement shall constitute a “plan of reorganization” as that term is used in Sections 354 and 361 of the Code.From and after the date of this Agreement and until the Closing, each party hereto shall use its reasonable best efforts to cause the Merger to qualify, and will not knowingly take any action, cause any action to be taken, fail to take any action or cause any action to fail to be taken, which action or failure to act could prevent the Merger from qualifying as a reorganization under Section 368(a) of the Code. Section 2.8.Additional Actions. If, at any time after the Effective Time, Acquirer shall consider or be advised that any further deeds, assignments or assurances in law or any other acts are necessary or desirable to: (i) vest, perfect or confirm, of record or otherwise, in Acquirer its right, title or interest in, to or under any of the rights, properties or assets of Yardville or its Subsidiaries; or (ii) otherwise carry out the purposes of or the transactions contemplated by this Agreement (including any merger between a Subsidiary of Acquirer, on the one hand, and a Subsidiary of Yardville, on the other), Yardville and its officers and directors shall be deemed to have granted to Acquirer an irrevocable power of attorney to execute and deliver, in such official corporate capacities, all such deeds, assignments or assurances in law or any other acts as are necessary or desirable to (a) vest, perfect or confirm, of record or otherwise, in Acquirer its right, title or interest in, to or under any of the rights, properties or assets of Yardville, or (b) otherwise carry out the purposes of or the transactions contemplated by this Agreement, and the officers and directors of Acquirer are authorized in the name of Yardville or otherwise to take any and all such action. ARTICLE 3 CONVERSION OF SHARES; DELIVERY OF MERGER CONSIDERATION Section 3.1.Conversion of Yardville Common Stock; Merger Consideration.At the Effective Time, by virtue of the Merger and without any action on the part of Acquirer, Yardville or the holder of any of the following securities: 11 3.1.1.Each share of Acquirer Common Stock and each share of Acquirer Preferred Stock issued and outstanding immediately prior to the Effective Time shall remain issued and outstanding and shall not be affected by the Merger. 3.1.2.All shares of Yardville Common Stock issued and outstanding immediately prior to the Effective Time that are owned by Yardville or Acquirer (other than shares of Yardville Common Stock held in trust accounts, managed accounts and the like, or otherwise held in a fiduciary or agency capacity, that are beneficially owned by third parties (any such shares, “Trust Account Common Shares”) and other than shares of Yardville Common Stock held, directly or indirectly, by Yardville or Acquirer in respect of a debt previously contracted (any such shares, “DPC Common Shares”)) shall be cancelled and shall cease to exist and no stock of Acquirer or other consideration shall be delivered in exchange therefor. 3.1.3.Subject to Sections 3.1.5 and 3.1.6, each share of Yardville Common Stock, except for shares of Yardville Common Stock owned by Yardville or Acquirer (other than Trust Account Common Shares and DPC Common Shares), shall be converted, at the election of the holder thereof, in accordance with the procedures set forth in Section 3.2, into the right to receive the following, without interest: (a)for each share of Yardville Common Stock with respect to which an election to receive cash has been effectively made and not revoked or deemed revoked pursuant to Section 3.2 (a “Cash Election”), the right to receive in cash from Acquirer an amount (the “Cash Consideration”) equal to the Per Share Amount (collectively, the “Cash Election Shares”); (b)for each share of Yardville Common Stock with respect to which an election to receive Acquirer Common Stock has been effectively made and not revoked or deemed revoked pursuant to Section 3.2 (a “Stock Election”), the right to receive from Acquirer the fraction of a share of Acquirer Common Stock (the “Stock Consideration”) as is equal to the Exchange Ratio (collectively, the “Stock Election Shares”); and (c)for each share of Yardville Common Stock other than shares as to which a Cash Election or a Stock Election has been effectively made and not revoked or deemed revoked pursuant to Section 3.2 (collectively, the “Non-Election Shares”), the right to receive from Acquirer such Stock Consideration and/or Cash Consideration as is determined in accordance with Section 3.1.6(b). The Cash Consideration and the Stock Consideration are sometimes referred to herein collectively as the “Merger Consideration.” 3.1.4.All of the shares of Yardville Common Stock converted into the right to receive the Merger Consideration pursuant to this Article 3 shall no longer be outstanding and shall automatically be cancelled and shall cease to exist as of the Effective Time, and each Certificate shall thereafter represent only the right to receive the Merger Consideration and/or cash in lieu of fractional shares, into which the shares of Yardville Common Stock represented by such Certificate have been converted pursuant to this Section 3.1 and Section 3.2.3(f), as well as any dividends to which holders of Yardville Common Stock become entitled in accordance with Section 3.2.3(c). 3.1.5.If, between the date of this Agreement and the Effective Time, the outstanding shares of Acquirer Common Stock shall have been increased, decreased, changed into or exchanged for a different number or kind of shares or securities as a result of a reorganization, recapitalization, reclassification, stock dividend, stock split, reverse stock split, or other similar change in capitalization, an appropriate and proportionate adjustment shall be made to the Share Ratio. 12 3.1.6.Proration. (a)Notwithstanding any other provision contained in this Agreement, the total number of shares of Yardville Common Stock to be converted into Cash Consideration pursuant to Section 3.1.3 (the “Cash Conversion Number”) shall be equal to the quotient obtained by dividing (x) the Cash Component by (y) the Per Share Amount.All other shares of Yardville Common Stock shall be converted into Stock Consideration (other than shares of Yardville Common Stock to be cancelled as provided in Section 3.1.2). (b)Within five business days after the Effective Time, Acquirer shall cause the Exchange Agent to effect the allocation among holders of Yardville Common Stock of rights to receive the Cash Consideration and the Stock Consideration as follows: (i)If the aggregate number of shares of Yardville Common Stock with respect to which Cash Elections shall have been made (the “Cash Election Number”) exceeds the Cash Conversion Number, then all Stock Election Shares and all Non-Election Shares shall be converted into the right to receive the Stock Consideration, and Cash Election Shares of each holder thereof will be converted into the right to receive the Cash Consideration in respect of that number of Cash Election Shares equal to the product obtained by multiplying (x) the number of Cash Election Shares held by such holder by (y) a fraction, the numerator of which is the Cash Conversion Number and the denominator of which is the Cash Election Number (with the Exchange Agent to determine, consistent with Section 3.1.6(a), whether fractions of Cash Election Shares shall be rounded up or down), with the remaining number of such holder’s Cash Election Shares being converted into the right to receive the Stock Consideration; and (ii)If the Cash Election Number is less than the Cash Conversion Number (the amount by which the Cash Conversion Number exceeds the Cash Election Number being referred to herein as the “Shortfall Number”), then all Cash Election Shares shall be converted into the right to receive the Cash Consideration and the Non-Election Shares and Stock Election Shares shall be treated in the following manner: (A)If the Shortfall Number is less than or equal to the number of Non-Election Shares, then all Stock Election Shares shall be converted into the right to receive the Stock Consideration, and the Non-Election Shares of each holder thereof shall convert into the right to receive the Cash Consideration in respect of that number of Non-Election Shares equal to the product obtained by multiplying (x) the number of Non-Election Shares held by such holder by (y) a fraction, the numerator of which is the Shortfall Number and the denominator of which is the total number of Non-Election Shares (with the Exchange Agent to determine, consistent with Section 3.1.6(a), whether fractions of Non-Election Shares shall be rounded up or down), with the remaining number of such holder’s Non-Election Shares being converted into the right to receive the Stock Consideration; or (B)If the Shortfall Number exceeds the number of Non-Election Shares, then all Non-Election Shares shall be converted into the right to receive the Cash Consideration, and Stock Election Shares of each holder thereof shall convert into the right to receive the Cash Consideration in respect of that number of Stock Election Shares equal to the product obtained by multiplying (x) the number of Stock Election Shares held by such holder by (y) a fraction, the numerator of which is the amount by which (1) the Shortfall Number exceeds (2) the total number of Non-Election Shares, and the denominator of which is the total number of Stock Election Shares (with the Exchange Agent to determine, consistent with Section 3.1.6 (a), whether fractions of Stock Election Shares shall be rounded up or down), with the remaining number of such holder’s Stock Election Shares being converted into the right to receive the Stock Consideration. 13 Section 3.2.Procedures for Exchange of Yardville Common Stock. 3.2.1.Election Procedures.Each holder of record of shares of Yardville Common Stock (“Holder”) shall have the right, subject to the limitations set forth in this Article 3, to submit an election in accordance with the following procedures: (a)Each Holder may specify in a request made in accordance with the provisions of this Section 3.2.1 (herein called an “Election”) (i) the number of shares of Yardville Common Stock owned by such Holder with respect to which such Holder desires to make a Stock Election and (ii) the number of shares of Yardville Common Stock owned by such Holder with respect to which such Holder desires to make a Cash Election. (b)Acquirer shall prepare a form reasonably acceptable to Yardville (the “Form of Election”) which shall be mailed to each holder of record of Certificate(s) so as to permit such holders to exercise their right to make an Election prior to the Election Deadline. (c)Acquirer shall make the Form of Election initially available not less than twenty (20) business days prior to the anticipated Election Deadline and shall use all reasonable efforts to make available as promptly as possible a Form of Election to any stockholder of Yardville who requests such Form of Election following the initial mailing of the Forms of Election and prior to the Election Deadline. (d)Any Election shall have been made properly only if the person authorized to receive Elections and to act as Exchange Agent, pursuant to an agreement (the “Exchange Agent Agreement”) entered into prior to the mailing of the Form of Election to Yardville stockholders, shall have received, by the Election Deadline, a Form of Election properly completed and signed and accompanied by Certificates to which such Form of Election relates or by an appropriate customary guarantee of delivery of such certificates, as set forth in such Form of Election, from a member of any registered national securities exchange or a commercial bank or trust company in the United States; provided, that such Certificates are in fact delivered to the Exchange Agent by the time required in such guarantee of delivery.Failure to deliver shares of Yardville Common Stock covered by such a guarantee of delivery within the time set forth on such guarantee shall be deemed to invalidate any otherwise properly made Election, unless otherwise determined by Acquirer, in its sole discretion.As used herein, unless otherwise agreed in advance by the parties, “Election Deadline” means 5:00 p.m. local time (in the city in which the principal office of the Exchange Agent is located) on the day prior to the Yardville Stockholders’
